Citation Nr: 0432440	
Decision Date: 12/08/04    Archive Date: 12/15/04

DOCKET NO.  99-15 918	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for a temporomandibular 
joint (TMJ) disability.  

2.  Entitlement to an initial (compensable) rating for 
plantar fasciitis.  

3.  Entitlement to an initial (compensable) rating for 
uveitis and iritis.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Sabrina M. Tilley, Counsel


INTRODUCTION

The veteran served on active duty from February 1978 to 
February 1998.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a August 1998 rating decision of the Portland, 
Oregon, Regional Office (RO) of the Department of Veterans 
Affairs (VA).  In September 1998, the veteran notified VA of 
his relocation to Alabama.  In view of this change in 
address, the veteran's claim has been more recently managed 
by the Montgomery, Alabama RO.  

The Board observes that by the August 1998 rating decision, 
service connection was established for plantar fasciitis and 
for uveitis and iritis.  Both the foot and eye disabilities 
were initially evaluated as noncompensably disabling.  In 
Fenderson v. West, 12 Vet. App. 119 (1999), it was held that 
evidence to be considered in the appeal of an initial 
assignment of a rating disability is not to be limited to 
that reflecting the then current severity of the disorder.  
Cf. Francisco v. Brown, 7 Vet. App. 55, 58 (1994) (where 
entitlement to compensation has already been established and 
an increase in the disability rating is at issue, the present 
level of disability is of primary concern).  In Fenderson, 
the United States Court of Appeals for Veterans Claims, 
hereinafter the Court also discussed the concept of the 
"staging" of ratings, finding that, in cases where an 
initially assigned disability evaluation has been disagreed 
with, it was possible for a veteran to be awarded separate 
percentage evaluations for separate periods based on the 
facts found during the appeal period.  Fenderson at 126-28.

In a February 2003 rating decision, the disability rating for 
uveitis and iritis was increased to 10 percent effective 
August 9, 2002 and decreased to 0 percent effective September 
1, 2002.  This award was based on the RO's finding that the 
veteran was diagnosed with acute iritis by J. W. Jacobs, M.D. 
on August 2002 and was found to be improved on August 27, 
2003.  




FINDINGS OF FACT

1.  All relevant evidence necessary for a fair and informed 
decision has been obtained by the originating agency.  

2.  The current record does not support a finding that the 
veteran has TMJ disability related to his military service.  

3.  The veteran has not shown any evidence of plantar 
fasciitis on the most recent VA examinations.  

4.  The veteran's was not shown to have uveitis or iritis on 
the most recent VA examination.  


CONCLUSIONS OF LAW

1.  TMJ disability is not shown to have been incurred in or 
aggravated by the veteran's military service.  
38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. § 
3.303, 3.310(a) (2004).  

2.  The criteria for a higher initial rating for plantar 
fasciitis have not been satisfied.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.3, 4.7, 4.10, 
4.40, 4.45, 4.59, 4.71a, Codes 5284-5024 (2004).  

3.  The criteria for a higher evaluations for uveitis and 
iritis have not been satisfied.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.3, 4.7, 4.10, 
4.84a, Code 6000-6003 (2004).  




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service Connection 

Entitlement to service connection for a particular disability 
requires evidence of the existence of a current disability 
and evidence that the disability resulted from a disease or 
injury incurred in or aggravated during service.  38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303(a).  Service connection may also be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).  

The Board observes that service connection may be established 
for disability that is proximately due to or the result of 
service-connected disability.  38 C.F.R. § 3.310(a) (2003).  
The United States Court of Veterans Appeals (now the United 
States Court of Appeals for Veterans Claims, hereinafter the 
Court) has held that entitlement to service connection may be 
granted for aggravation of a nonservice-connected condition 
by a service-connected condition.  This determination rests 
upon the meaning of disability, defined for this purpose as 
"any additional impairment of earning capacity resulting from 
an already service-connected condition, regardless of whether 
or not the additional impairment is itself a separate disease 
or injury caused by the service-connected condition."  See 
Allen v. Brown, 7 Vet. App. 439, at 446 and 448 (1995).  

The veteran has expressed the belief that his TMJ condition 
is the result of his service-connected ankylosing 
spondylosis.  While the veteran's contentions regarding the 
origin of any existing TMJ disability has been considered, 
such statements are probative only to the extent that a 
layperson can discuss personal experiences.  But, generally, 
laypersons cannot provide medical evidence because they lack 
the competence to offer medical opinions.  See Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).  

The veteran underwent a dental consultation by VA in December 
1997.  At that time, he reported that his symptoms began 6 or 
7 months prior to examination and consisted of difficulty 
with "getting his teeth to close together at the beginning 
of the day."  He stated that when he attempted to force them 
together, he experienced popping  and pain on the right side.  
He said that the symptoms were present every day. However, 
the examiner did not notice any popping in the TMJ on either 
side, and closure was demonstrated on objective examination.  

The Board observes that the report of the April 2000 dental 
examination the veteran described right jaw pain that had 
persisted since 1997.  The physical examination did not 
reveal limitation of motion, crepitation or limitation of 
function of the TMJ.  However, the veteran was noted to have 
tenderness to palpation of the muscles of mastication.  The 
examiner was not able to determine whether the symptoms were 
TMJ or myofascial in nature.  In addition, it was noted that 
there was insufficient evidence to either rule out or 
establish a relationship between these symptoms and the 
veteran's service-connected ankylosing spondylitis.  

The veteran underwent additional evaluation in October 2000.  
At that time, the examiner found no evidence of 
temporomandibular joint syndrome.  No other evidence of this 
condition is noted in subsequent treatment records.  The 
veteran has not brought forth any evidence showing current 
disability. 

Additional VA examination was scheduled for April 2002 to 
evaluate the veteran's complaints of dental and oral 
complaints.  However, the veteran failed to report to the 
examination.  He is advised that when entitlement cannot be 
established or confirmed without a VA examination, and a 
claimant fails to report for such examination without a 
showing of good cause, an original claim for compensation 
will be considered on the basis of the evidence of record.  
38 C.F.R.§ 3.655.  

In the instant case, in the absence of evidence of current 
disability, the evidence of record does not support a claim 
for service connection for disability of the TMJ.  See 
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau 
v. Derwinski, 2 Vet. App. 141, 144 (1992).  

The Board is mindful of the doctrine of benefit of the doubt.  
That doctrine requires resolution of an issue in favor of the 
claimant when there is an approximate balance of positive and 
negative evidence regarding the merits of an issue material 
to the determination of a matter.  38 U.S.C.A. § 5107 (West 
2002).  In this case, the Board finds that the positive and 
negative evidence is not in relative equipoise with respect 
to whether that the veteran currently has a TMJ disability 
associated with injury, disease or event noted during his 
military service.  Therefore, the benefit of the doubt 
doctrine is for application.  See Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).  In view of the foregoing, entitlement 
to service connection for a TMJ disability is denied.

Increased Ratings

Service-connected disabilities are rated in accordance with a 
schedule of ratings that are based on the average impairment 
of earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
The basis of disability evaluations is the ability of the 
body as a whole, or of the psyche, or of a system or organ of 
the body to function under the ordinary conditions of daily 
life including employment.  Evaluations are based upon a lack 
of usefulness in self-support.  38 C.F.R. § 4.10.  Where 
there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria for 
the higher rating.  38 C.F.R. § 4.7.  In considering the 
severity of a disability it is essential to trace the medical 
history of the disability.  38 C.F.R. §§ 4.1 4.2.  

Service connection was established for plantar fasciitis and 
uveitis and iritis in an August 1998 rating decision.  Both 
the foot and eye conditions were assigned 0 percent ratings 
by virtue of this decision.  

Plantar Fasciitis. 

The veteran has been assigned a noncompensable rating under 
the provisions of 38 C.F.R. § 4.71a, Codes 5284-5024.  When 
an unlisted disease, injury or residual condition is 
encountered, requiring a rating by analogy, the diagnostic 
code number will be "built up" as follows: The first 2 digits 
will be selected from that part of the schedule most closely 
identifying the part, or system of the body involved; the 
last 2 digits will be "99" for all unlisted conditions. If 
the rating is determined on the basis of residual conditions, 
the number appropriate to the residual condition will be 
added, preceded by a hyphen. 38 C.F.R. § 4.27.   
Incidentally, the prefix "52"-, used in the veteran's case 
pertains to musculoskeletal diseases.  

Pursuant to 38 C.F.R.§ 4.20, the veteran's plantar fasciitis 
has been rated analogously to Diagnostic Code 5024 pertains 
to tenosynovitis and Diagnostic code 5284 that pertains to 
foot injuries.  The former condition is rated based on 
limitation of motion of the affected part as with 
degenerative arthritis.  The latter provides for a 10 percent 
rating for moderate foot injuries.  

In every instance, as in this case, where the schedule does 
not provide a zero percent evaluation for a Diagnostic Code, 
as in the case of foot injuries under Diagnostic Code 4284, a 
zero percent evaluation shall be assigned when the 
requirements for a compensable evaluation are not met. 38 
C.F.R. § 4.31.

The veteran underwent a VA examination in January 1998.  No 
abnormality of the feet was demonstrated, objectively.  The 
recorded diagnosis was normal feet to examination.  The 
examiner did note, however, that X-ray examination showed 
that radiographic studies showed only hallux valgus in the 
left foot.  The Board observes that service connection has 
not been established for that defect.  

The report of the March 2000 VA examination shows that the 
veteran complained of trouble with standing on his feet due 
to pain.  He reported that he took no medication for his 
feet, but wore boots with lots of padding.  No data relative 
to the feet was recorded on that examination report, except 
the presence of a hallux valgus deformity on the left, shown 
on X-ray examination.  When examined in October 2000, the 
veteran's feet were nontender on objective evaluation.  

In March 2002, the veteran reported that his plantar 
fasciitis was not improved by the use of orthotics.  His 
plantar fasciitis was considered active.  The veteran 
underwent additional examination in April 2002.  At that 
time, he complained of pain in the heels and soles of both 
feet and indicated that these symptoms had been associated 
with plantar fasciitis.  The examination of the veteran's 
feet was noted to be totally negative.  

While the Board notes that pain is a prominent feature of the 
veteran's disability picture, pain has not been demonstrated 
objectively on the most recent VA examinations.  Therefore, 
the veteran has not demonstrated the functional loss due to 
pain or other factors that would be equivalent to a higher 
evaluation. 38 C.F.R. §§ 4.40, 4.45, 4.59; De Luca v. Brown, 
8 Vet. App. 202 (1995).

Consideration has been given to factors listed in 38 C.F.R. § 
4.45 including less movement than normal (due to ankylosis, 
limitation or blocking, adhesions, tendon-tie-up, contracted 
scars, etc.); more movement than normal (from flail joint, 
resections, nonunion of fracture, relaxation of ligaments, 
etc.); weakened movement (due to muscle injury, disease or 
injury of peripheral nerves, divided or lengthened tendons, 
etc.); excess fatigability; incoordination, impaired ability 
to execute skilled movements smoothly; and pain on movement, 
swelling, deformity or atrophy of disuse. Instability of 
station, disturbance of locomotion, interference with 
sitting, standing and weight-bearing are related 
considerations.  However, none of these conditions ha been 
disclosed on recent examination.  

The veteran's subjective complaints have been considered, 
however, no objective evidence of functional loss due to foot 
pain or other factors has been disclosed on any recent 
examination.  In view of the foregoing, the preponderance of 
the evidence negative for a compensable initial rating for 
plantar fasciitis.  

Iritis and Uveitis

As noted above, the veteran was afforded a noncompensable 
rating under the provisions of 38 C.F.R. § 4.84a. Codes 6000 
and 6003 that pertain to uveitis and iritis, respectively.  
These conditions are rated from 10 percent to 100 percent for 
impairment of visual acuity or field loss, pain rest 
requirements or episodes of incapacity, combining any 
additional rating of 10 percent during continuance of active 
pathology.  The minimum rating during active pathology is 10 
percent.  The claimant will be assigned a noncompensable 
rating pursuant to 38 C.F.R. § 4.31 if the criteria for the 
minimal rating of 10 percent are not satisfied.  


The report of the February 1998 eye examination shows that 
the veteran had a history of anterior uveitis in the past.  
No active inflammation was noted on objective evaluation.  
The veteran was noted to have a distant vision of 20/20 in 
each eye.  Similar results are recorded on the report of the 
August 1999 VA examination.  Iritis was reported by history 
only.  An addendum to that report, dated in May 2000 shows 
that the veteran last required eye drops for iritis in 1996.  
An October 2000 outpatient treatment record shows that the 
veteran denied having any iritis.  Furthermore, the veteran 
was noted to have no residuals from uveitis.  His corrected 
vision was 20/20.  No pertinent findings were recorded when 
the veteran was examined in March 2001.  The report of the 
April 2002 VA eye examination revealed no residuals of 
uveitis and vision correctable to 20/20 in each eye.  The 
condition was noted to be completely resolved.   Thus, prior 
to August 2002, the veteran was essentially asymptomatic.  

On August 9, 2002, the veteran reported having eye pain and 
was provided treatment by private physician, J. W. Jacobs, 
M.D.  A diagnosis of iritis of the right eye was recorded.  
The conjunctiva of the right eye was mildly injected.  On 
August 27, the veteran was noted to have no redness or 
erythema of the eye any longer.  On August 29, the eye was 
noted to be back to normal.  The diagnosis was iritis 
improved.  

In a February 2003 rating decision, the disability rating for 
uveitis and iritis was increased to 10 percent effective 
August 9, 2002 and decreased to 0 percent effective September 
1, 2002.  This award was based on the RO's finding that the 
veteran was diagnosed with acute iritis by Dr. Jacobs on 
August 2002 and was found to be improved on August 27, 2003.  
The veteran's disability rating was reduced to zero percent 
effective September 1, 2002.  As no more than mild symptoms 
were noted at that time, entitlement to an evaluation in 
excess of 10 percent was not demonstrated during August 2002.  

In view of the normal findings following treatment in August 
2002, and in view of the fact that the disability rating of 
10 percent had not been in effect for 5 years, the Board 
finds the reduction to the original rating of zero percent is 
not inappropriate.  See 38 C.F.R. § 3.344. 

In view of the foregoing, the Board find that the 
preponderance of the evidence is against an compensable 
evaluation prior to August 2002, an evaluation higher than 
the minimum rating of 10 percent between for the month of 
August or a current evaluation in excess or zero percent.  

In Floyd v. Brown, 9 Vet. App. 88 (1996), the Court held that 
the Board does not have jurisdiction to assign an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the 
first instance.  The Board is still obligated to seek out all 
issues that are reasonably raised from a liberal reading of 
documents or testimony of record and to identify all 
potential theories of entitlement to a benefit under the laws 
and regulations.  In Bagwell v. Brown, 9 Vet. App. 337 
(1996), the Court clarified that it did not read the 
regulation as precluding the Board from affirming an RO 
conclusion that a claim does not meet the criteria for 
submission pursuant to 38 C.F.R. § 3.321(b)(1) or from 
reaching such a conclusion on its own.  Moreover, the Court 
did not find the Board's denial of an extraschedular rating 
in the first instance prejudicial to the veteran, as the 
question of an extraschedular rating is a component of the 
appellant's claim and the appellant had full opportunity to 
present the increased-rating claim before the RO.  Bagwell v. 
Brown, 9 Vet. App. 337 (1996).  Consequently, the Board will 
consider whether this case warrants the assignment of an 
extraschedular rating.

In exceptional cases where schedular evaluations are found to 
be inadequate, consideration of "an extra-schedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service-connected 
disability or disabilities" is made. 38 C.F.R. § 3.321(b)(1).  
The governing norm in these exceptional cases is a finding 
that the case presents such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards.  Id.

The Board finds that the schedular evaluations in this case 
are not inadequate, and there is no evidence of an 
exceptional disability picture in this case.  The veteran has 
not required frequent hospitalizations and has not shown that 
he is required to have routine therapy or outpatient 
treatment that would result in a disruption of his daily 
routine to an inordinate degree.  Moreover, although some 
degree of impairment of industrial activities can be 
anticipated, the record does not show that the service-
connected disability is productive of marked impairment of 
industrial activities.  The veteran is advised that the 
assigned percent evaluations are indicative of the degree of 
industrial impairment currently demonstrated by the veteran's 
plantar fasciitis, uveitis and iritis.  Consequently, there 
is no basis for consideration of a higher rating on 
extraschedular grounds.


Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA notice, as required by 38 U.S.C.A. § 5103(a), must 
be provided to a claimant before the initial unfavorable RO 
decision on a claim for VA benefits.  VCAA notice consistent 
with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) must 
convey: (1) the information and evidence not of record that 
is necessary to substantiate the claim; (2) the information 
and evidence that the VA will seek to provide; (3) the 
information and evidence that the claimant is expected to 
provide; and (4) notice that the claimant is to provide any 
evidence in his or her possession that pertains to the claim, 
or something to, the effect that the claimant should "give us 
everything you've got pertaining to your claim (s)". This new 
"fourth element" of the notice requirement comes from the 
language of 38 C.F.R. § 3.159(b)(1).

In the veteran's case, the VCAA notice was sent in May 2002, 
after the initial unfavorable RO decision that was issued 
prior to the promulgation of VCAA.  In this letter, the RO 
informed the veteran of its duty to explain to him the 
information or evidence needed to grant service connection 
for a TMJ disorder.  He was informed that to establish the 
benefit, the evidence had to show an injury in military 
service or a disease that began in or was made worse during 
military service, or an event in service causing injury or 
disease; or a current physical or mental disability; or a 
relationship between his current disability and an injury, 
disease, or event in service.  In a December 2003 letter, the 
RO informed the veteran that in order to establish 
entitlement to an increased rating with respect to the issues 
on appeal, he must show increased disability.  Both letters 
were issued after the original rating decision that preceded 
the promulgation of VCAA.  Both letters, discussed VA's duty 
to assist the veteran to obtain evidence for the claim and 
what was required of him in this regard.  Details about the 
kind of evidence that tended to show these things was 
provided.  The veteran was asked whether he had any 
additional or new medical evidence not previously provided.  
The RO asked him to specify where he had received treatment 
and solicited releases to obtain his private records.  The RO 
also informed him that it would request these and other 
records.  He was asked to tell VA about any other information 
or evidence he wanted it to get for him.  VA attempted to 
inform the veteran of which information and evidence he was 
to provide to VA and which information and evidence VA would 
attempt to obtain on his behalf.  The veteran was advised 
that it was his responsibility to make sure records were 
received by VA.  

In this case, the VCAA notice letters do not specifically 
contain the request the veteran to send all pertinent 
evidence he has in his possession. Also, the Board finds that 
the veteran did respond to the May 2002 by sending in 
additional evidence in October 2002, but did not send in 
additional evidence after the December 2003 requests.  

In summary, the Board observes that the VA has secured or 
attempted to secure all relevant documentation to the extent 
possible.  There remains no issue as to the substantial 
completeness of the veteran's claim.  38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002); 38 C.F.R §§ 3.102, 3.159, 3.326(a) 
(2003).  The veteran has been afforded multiple VA 
examinations for compensation purposes.  The examination 
reports are of record.  The veteran was provided with a VCAA 
notice which informed him of the evidence needed to support 
his claims; what actions he needed to undertake; and how the 
VA would assist him in developing his application and claim.  
While specific language has not been provided requesting that 
the veteran submit all records in his possession, the Board 
finds that he has been afforded ample opportunity to submit 
relevant evidence and has done so.  He has not indicated that 
there exist additional records that have not been made a part 
of his appellate record.  Consequently this deficiency is not 
prejudicial to the veteran, as there is no indication from 
the veteran or the record that the clinical evidence is 
incomplete.  


ORDER

Service connection for TMJ disorder is denied.  

Entitlement to an initial (compensable) rating for plantar 
fasciitis.  

Entitlement to an initial (compensable) rating for uveitis 
and iritis.  



	                        
____________________________________________
	MARJORIE A. AUER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



